DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s communication received on 9/14/2022 (“Amendment”).

Status of Claims
Claims 1-2, 10, 17, 21, 23, and 26-27 have been amended. 
Claims 1-27 are pending.

Continuation
This application is a continuation application of U.S. application no. 14/635,819 filed on 3/2/2015, which is a continuation of U.S. application no. 12/604,989 filed on 10/23/2009, now U.S. Patent 9,807,248 ("Parent Application"), which claims is a continuation of International Application No. PCT/CN2008/071237, filed on 6/6/2008, which claims priority to Chinese Patent Application No. CN200710111366 filed on 6/15/2007. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Per claims 26 and 27, the claims are rejected as the instant Specification does not show support that the PCEF and the PCRF as “apparatus comprising at least one processor and a non-transitory computer-readable storage medium storing a program for execution by the at least one processor, the program including instructions for”. While one of ordinary skill may appreciate the PCEF and PCRF as an apparatus for performing such functions as can be seen in the 3GPP TS 23.203 V7.2.0, one of ordinary skill would not be able to assuage specific embodiment as recited in the claims.
For example, in reference to claim 26, the claim recites that the program is for execution by the at least one processor. However, in the following recitation of the “the program including instructions for” … does not illuminate that it is the at least one processor that performs the recited method of sending, receiving, generating, and delivering. In other words, there is no support in the Specification other than the PCRF that performs such steps/functions. 
The applicant is advised to amend the claim to recite “An apparatus of Policy Control and Charging Rules Function comprising: at least one processor; and a non-transitory computer-readable medium storing a program when executed by the at least one processor causes the at least one processor to perform operations of: …”
Similarly, in reference to claim 27, the claim recites the program is for execution by the at least one processor of the apparatus. The claim subsequently recites “the program including instructions for: receiving …, detecting, by the policy and charging enforcement function enabled gateway node …, acquiring, by the policy and charging enforcement function enabled gateway node …, and sending, by the policy and charging enforcement function enabled gateway node …” Here, the claim does not clearly illuminate the tie between the at least one processor and the steps of receiving, detecting, acquiring, and sending, particularly when the steps of detecting, acquiring, and sending are performed by the policy and charging enforcement function enabled gateway node. There is no description the policy and charging enforcement enabled gateway node includes specific apparatus nor there is no support in the specification that these steps/functions are performed by something other than the policy and charging enforcement enabled gateway node.
The examiner advises the applicant to amend the claim to recite “An apparatus of Policy Control and Charging Enforcement Function comprising: at least one processor; and a non-transitory computer-readable medium storing a program when executed by the at least one processor causes the at least one processor to perform operations of: receiving an identifier …, detecting, according to the identifier of the application service, a data packet …, acquiring information about …, sending notification information …”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites, in part, “in response to receiving the information about the starting or the stopping of the application service, that is not received from an application function, but from the policy and charging enforcement function enabled gateway node, of the application service, generating …” The scope of the claim is unclear as it is unclear what is modified by “that is not received from an application function, but from the policy and charging enforcement function enabled gateway node, i.e., the information or the application service. 
Furthermore, the scope of the claim is unclear as it is unclear what claimed element is modified by “of the application service” in “in response to receiving the information about the starting or the stopping of the application service, that is not received from an application function, but from the policy and charging enforcement function enabled gateway node, of the application service, generating …”
As per claims 10 and 27, the term “the information about the starting or stopping of the application service sent by the policy and charging enforcement function enabled gateway node not by the application service” lack antecedent basis. For example, it is unclear whether this is the same previously recited information in the acquiring step as the acquiring step does not mention that it is the policy and charging enforcement function enabled gateway node and not the application service that sends the information to the policy and charging enforcement function enabled gateway node or a different information.
The applicant is advised to amend the claim to recite “… wherein the information about the starting or stopping of the application service is acquired from the policy and charging enforcement function enabled gateway node and not from the application service, wherein the information about the starting or stopping of the application service is for generating a control policy of the application service.”
As per claims 17, 21, and 26, the claim recites, in part, “in response to receiving the information about the starting or the stopping that is not received from an application function, but from the policy and charging enforcement function enabled gateway node, of the application service …” The scope of the claim is unclear as it is unclear as to what claimed element(s) is being modified by “of the application service”.
The dependent claims are rejected as they depend on claims above.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TS 23.203 V7.2.0 (“3GPP”) in further view of US Patent Publication No. 20060002422 (“Hurtta”) and US Patent No. 6,917,614 (“Laubach”).
Per claim 1, 3GPP 203 discloses a method for exercising policy control over an application service flow of an application service of a communication network comprising:
sending, by a policy control and charging rules function device (e.g., PCRF), an information and instruction for reporting an event of the application service, to the policy and charging enforcement function enabled gateway node (e.g., PCEF) to instruct the policy and charging enforcement function enabled gateway node to detect the application service and report the event of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement);
receiving, by the policy control and charging rules function device, notification information from the policy and charging enforcement function enabled gateway node (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
in response to receiving the notification information, that is not received from an application function, but from the policy and charging enforcement function enabled gateway node, generating, by the policy control and charging rules function device, a control policy of the application service flow according to the notification information sent from the policy and charging enforcement function enabled gateway node, wherein the control policy comprises at least one of a qualify of service (QoS) policy or a charging policy (see 1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF); and 
delivering, by the policy control and charging rules function device, the control policy to the policy and charging enforcement function enabled gateway node for exercising policy control over the application service flow transmitted via the policy and charging enforcement function enabled gateway node (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement).  
While 3GPP discloses that it is the function of the PCRF to send information to the PCEF that define the conditions as to when the PCEF shall interact again with the PCRF, 3GPP does not specifically teach that the information that is sent by the PCRF to the PCEF includes an identifier of the application service and instruction for detecting a particular event, e.g. starting or stopping of the application service, and that the PCRF receives a notification that comprises the identifier of the application service and the information about the event of the application service, e.g. starting or stopping of the application service after the PCEF acquires information about the starting or stopping of the application service through detecting a data packet of the application service flow based on the identifier of the application service and the starting or stopping of the application service.
Hurtta, however, discloses a PCRF (control entity) sending identifier of the application service (e.g. application ID and/or Media type), to the PCEF, e.g. gateway, for the PCEF to filter the packet based on the identifier of the application service (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0013, the information received from the CRF may contain, e.g. a filter, a QoS rule instruction and service information; ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045).
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information as filter data that is sent from the PCRF to the PCEF for the PCEF to detect as taught by Hurtta as information sent to by the PCRF to the PCEF that defines the conditions as when PCEF shall interact again with PCRF in 3GPP and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as taught by Hurtta as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.
The combination of the 3GPP and Hurtta does not explicitly teach that the event of the application service is particularly stopping or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach teaches event to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 3GPP and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification and that it is the PCRF that instructs the PCEF for the PCEF to perform data flow detection, it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that is sent by the PCRF to PCEF for the PCEF to detect a particular event and interact again with the PCRF in combined 3GPP and Hurtta (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
While 3GPP teaches that the event triggers are provided by the PCRF to the PCEF to define conditions when the PCEF shall interact again with PCRF and that PCEF providing information to the PCRF including event reporting of events related to the resources in the GW(PCEF) (see 6.1.4; 6.1.5), 3GPP does not specifically teach that the information/report that is sent from the PCEF to the PCRF includes the identifier of the application service and the information about the event of the application service comprising stopping or starting of the application service. 
However, as Hurtta discloses gateway detecting application ID and Laubach discloses event of the application including stop and start, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the any known type of information including the detected application ID and the event including stopping or starting as information reported back to the PCRF in 3GPP. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
The claim has been amended to recite that the policy control and charging rules function device generates a control policy of the application service flow according to the information about the starting or stopping of the service application from the policy and charging enforcement function enabled gateway node. Since the combination of 3GPP, Hurtta, and Laubach discloses the reporting of the event of the application including stop and start from the PCEF to the PCRF as shown above, it would have been obvious to one of ordinary skill in the art to generate the control policy, e.g. network control regarding the service data flow detection, gating, QoS and flow, based on any received information regarding the application service flow, including the information about the starting or stopping of the service application from the PCEF, as it has shown that the PCRF’s function is to provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF (see 3GPP: 6.2.1).
Note: The examiner submits that the claim is directed to steps performed by the policy control and charging rules function device. As such, the scope of the claim is limited to only the steps performed by the policy control and charging rules function device as recited in the claim. In other word, the intended use and result of the steps perform by the policy control and charging rules function device as well as the intended use or functions of the policy and charging enforcement function enabled gateway node (for example, “to instruct the policy and charging enforcement function enabled gateway node to detect the application service and report the event of the application service”, “the policy and charging enforcement function enabled gateway node acquires information about the event of the application service through detecting a data packet of the application service flow based on the identifier of the application service and the event of the application service”, “or exercising policy control over the application service flow transmitted via the policy and charging enforcement function enabled gateway node”, etc.) do not move to distinguish over prior art.
The examiner further submits that the combination of 3GPP, Hurtta, and Laubach also reads on preamble recitation of “without an application function” as in 3GPP, the above steps are performed not by the application function but PCRF in the combined prior art. 
Per claim 10, 3GPP discloses a method for exercising policy control over an application service flow of an application service of a communication network, comprising: 
receiving, by a policy and charging enforcement function enabled gateway node (PCEF), information and instruction for reporting information of an event of the application service from a policy control and charging rules function device (PCRF) (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
detecting, by the policy and charging enforcement function enabled gateway node, a data packet of the application service flow (see 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement ; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule); 
acquiring, by the policy and charging enforcement function enabled gateway node, information about the event of the application service in response to detecting the data packet of the application service flow (see 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement ; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule); and 
sending, by the policy and charging enforcement function enabled gateway node, notification information that comprises the information about the event of the application service to the policy control and charging rules function device wherein the information is sent by the policy and charging enforcement function enabled gateway node and not by the application service and is for generating a control policy of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF).  
While 3GPP discloses that it is the function of the PCEF to receive information from the PCRF that define the conditions to control the detection and enforcement of service flow as described above, 3GPP does not specifically teach that the information that is sent from the PCRF to the PCEF includes an identifier of the application service and the information for detecting a particular event, e.g. starting or stopping of the application service, and that the PCEF detects a data packet of the application service flow that matches the identifier of the application service and acquires information (e.g. identifier of the application service and either the stopping or starting) about the event of the application service in response to detecting the data packet of the application service flow that matches the identifier of the application service.  
Hurtta, however, discloses a PCEF (e.g. gateway) receiving identifier of the application service from PCRF and detecting a data packet of the application service flow that matches the identifier of the application service and acquiring information about event of the application service in response to detecting the data packet of the application service flow that matches the identifier of the application service wherein the information about the event of the application service comprises the identifier of the application service (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0013, the information received from the CRF may contain, e.g. a filter, a QoS rule instruction and service information; ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information as filter data that is sent from the PCRF to the PCEF for the PCEF to detect as taught by Hurtta as information sent to by the PCRF to the PCEF that defines the conditions as when PCEF shall interact again with PCRF in 3GPP and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as taught by Hurtta as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.
The combination of the 3GPP and Hurtta does not explicitly teach that the event of the application service is particularly stopping or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach teaches event to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 3GPP and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification and that it is the PCRF that instructs the PCEF for the PCEF to perform data flow detection, it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that is sent by the PCRF to PCEF for the PCEF to detect a particular event and interact again with the PCRF in combined 3GPP and Hurtta (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
While 3GPP teaches that the event triggers are provided by the PCRF to the PCEF to define conditions when the PCEF shall interact again with PCRF and that PCEF providing information to the PCRF including event reporting of events related to the resources in the GW(PCEF) (see 6.1.4; 6.1.5), 3GPP does not specifically teach that the information/report that is sent from the PCEF to the PCRF includes the identifier of the application service and the information about the event of the application service comprising stopping or starting of the application service. 
However, as Hurtta discloses gateway detecting application ID and Laubach discloses event of the application including stop and start, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the any known type of information including the detected application ID and the event including stopping or starting as information reported back to the PCRF in 3GPP. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Per claim 17, 3GPP discloses a system for exercising policy control over an application service flow of an application service of a communication network comprising 
a policy control and charging rules function device (PCRF) and a policy and charging enforcement function enabled gateway node (PCEF)(see 3.1 Definitions on PCRF and PCEF);
wherein the policy control and charging rules function device comprises a first processor (the examiner submits that instant Specification is void of description of processor rather relies on inherency. As such, the PCEF in 3GPP is sufficient in terms of showing a processor) and is configured to: 
send an information and instruction for reporting an event of the application service to the policy and charging enforcement function enabled gateway node (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
receive notification information from the policy and charging enforcement function enabled gateway node, wherein the notification information comprises information about the event of the application service detected by the policy and charging enforcement function enabled gateway node (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
in response to receiving the information about the event of the application service not received from an application function but from the policy and charging enforcement function enabled gateway node, generate a control policy of the application service flow according to the information about the event of the application service included in the notification information sent from the policy and charging enforcement function enabled gateway node, wherein the control policy comprises at least one of a qualify of service (QoS) policy (see 1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF); and 
deliver the control policy to the policy and charging enforcement function enabled gateway node for exercising policy control over the application service flow transmitted via the policy and charging enforcement function enabled gateway node (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement);
wherein the policy and charging enforcement function enabled gateway node comprises a second processor and is configured (the examiner submits that instant Specification is void of description of processor rather relies on inherency. As such, the PCEF in 3GPP is sufficient in terms of showing a processor) 
to receive the information from the policy control and charging rules function device (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
detect data packet of the application service flow according to PCEF instruction (see 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement ; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule); 
acquire information about the event of the application service based on the data packet of the application service flow (see 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement ; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule); and 
send the notification information which includes the information about the event of the application service to the policy control and charging rules function device (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2).  
While 3GPP discloses that it is the function of the PCRF to send information to the PCEF that define the conditions as to when the PCEF shall interact again with the PCRF, 3GPP does not specifically teach that the information that is sent by the PCRF to the PCEF includes an identifier of the application service and instruction for the PCEF to detect a particular event, e.g. starting or stopping of the application service, the PCEF detects a data packet of the application service flow that matches the identifier of the application service and acquires information (e.g. identifier of the application service and either the stopping or starting) about the event of the application service in response to detecting the data packet of the application service flow that matches the identifier of the application service, and that the PCRF receives from the PCEF a notification that comprises the identifier of the application service and the information about the event of the application service, e.g. starting or stopping of the application service after the PCEF acquires information about the starting or stopping of the application service through detecting a data packet of the application service flow based on the identifier of the application service and the starting or stopping of the application service.
Hurtta, however, discloses a PCRF (control entity) sending identifier of the application service (e.g. application ID and/or Media type), to the PCEF, e.g. gateway, for the PCEF and the PCEF (e.g. gateway) receiving identifier of the application service from PCRF and detecting a data packet of the application service flow that matches the identifier of the application service and acquiring information about event of the application service in response to detecting the data packet of the application service flow that matches the identifier of the application service wherein the information about the event of the application service comprises the identifier of the application service (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0013, the information received from the CRF may contain, e.g. a filter, a QoS rule instruction and service information; ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045).
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information as filter data that is sent from the PCRF to the PCEF for the PCEF to detect as taught by Hurtta as information sent to by the PCRF to the PCEF that defines the conditions as when PCEF shall interact again with PCRF in 3GPP and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as taught by Hurtta as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.
The combination of the 3GPP and Hurtta does not explicitly teach that the event of the application service is particularly stopping or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach teaches event to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 3GPP and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification and that it is the PCRF that instructs the PCEF for the PCEF to perform data flow detection, it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that is sent by the PCRF to PCEF for the PCEF to detect a particular event and interact again with the PCRF in combined 3GPP and Hurtta (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
While 3GPP teaches that the event triggers are provided by the PCRF to the PCEF to define conditions when the PCEF shall interact again with PCRF and that PCEF providing information to the PCRF including event reporting of events related to the resources in the GW(PCEF) (see 6.1.4; 6.1.5), 3GPP does not specifically teach that the information/report that is sent from the PCEF to the PCRF includes the identifier of the application service and the information about the event of the application service comprising stopping or starting of the application service. 
However, as Hurtta discloses gateway detecting application ID and Laubach discloses event of the application including stop and start, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the any known type of information including the detected application ID and the event including stopping or starting as information reported back to the PCRF in 3GPP. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
The claim has been amended to recite that the policy control and charging rules function device generates a control policy of the application service flow according to the information about the starting or stopping of the service application from the policy and charging enforcement function enabled gateway node. Since the combination of 3GPP, Hurtta, and Laubach discloses the reporting of the event of the application including stop and start from the PCEF to the PCRF as shown above, it would have been obvious to one of ordinary skill in the art to generate the control policy, e.g. network control regarding the service data flow detection, gating, QoS and flow, based on any received information regarding the application service flow, including the information about the starting or stopping of the service application from the PCEF, as it has shown that the PCRF’s function is to provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF (see 3GPP: 6.2.1).

Note: The examiner submits that the instant claim is directed to a system that comprises the policy control and charging rules function device (PCRF) and the policy and charging enforcement function enabled gateway node (PCEF), the PCRF and PCEF being a processor-based computing system (see claim recitation on the structural descriptions). The examiner finds that the prior art, particularly 3GPP is sufficient in terms of art as the PCRF and PCEF are capable of communicating any kind of information between one another, the PCRF of 3GPP is capable of generating a control policy of application service flow according to any event of the application service toward PCEF; the PCEF of 3GPP is capable of detecting a data packet of application service flow that matches the identifier of the application service and acquire information (stop or starting and identifier of the application service) about the event of the application service based on the detection; and the PCRF of 3GPP is capable of generating control policy, i.e., network control regarding the service data flow detection, gating, QoS and flow, toward the PCEF for the PCEF to exercise policy control over the application service flow as detailed above.

Per claim 21, 3GPP discloses A method for exercising policy control over an application service flow of an application service, comprising:
sending, by a policy control and charging rules function device (i.e., PCRF), an information and instruction for reporting an event of the application service to a policy and charging enforcement function enabled gateway node (i.e., PCEF) (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
receiving, by the policy and charging enforcement function enabled gateway node, the information and the instruction for reporting the event of the application service from the policy control and charging rules function device(see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
detecting, by the policy and charging enforcement function enabled gateway node, a data packet of the application service flow according to the information and instruction (see 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement ; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule);
acquiring, by the policy and charging enforcement function enabled gateway node, information about the event of the application service based on the data packet of the application service flow (see 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement ; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule); 
sending, by the policy and charging enforcement function enabled gateway node, a notification information which includes the information about the event of the application service to the policy control and charging rules function device (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
receiving, by the policy control and charging rules function device, the notification information from the policy and charging enforcement function enabled gateway node (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
in response to receiving the notification information from the policy and charging enforcement function enabled gateway node and not from the application service, generating, by the policy control and charging rules function device, a control policy of the application service flow according to the event of the application service included in the notification information sent from the policy and charging enforcement function enabled gateway node, wherein the control policy comprises at least one of a qualify of service (QoS) policy (see 1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF); and 
delivering, by the policy control and charging rules function device, the control policy to the policy and charging enforcement function enabled gateway node for exercising policy control over the application service flow transmitted via the policy and charging enforcement function enabled gateway node (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement).  
While 3GPP discloses that it is the function of the PCRF to send information to the PCEF that define the conditions as to when the PCEF shall interact again with the PCRF, 3GPP does not specifically teach that the information that is sent by the PCRF to the PCEF includes an identifier of the application service and instruction for the PCEF to detect a particular event, e.g. starting or stopping of the application service, the PCEF detects a data packet of the application service flow that matches the identifier of the application service and acquires information (e.g. identifier of the application service and either the stopping or starting) about the event of the application service in response to detecting the data packet of the application service flow that matches the identifier of the application service, and that the PCRF receives from the PCEF a notification that comprises the identifier of the application service and the information about the event of the application service, e.g. starting or stopping of the application service after the PCEF acquires information about the starting or stopping of the application service through detecting a data packet of the application service flow based on the identifier of the application service and the starting or stopping of the application service.
Hurtta, however, discloses a PCRF (control entity) sending identifier of the application service (e.g. application ID and/or Media type), to the PCEF, e.g. gateway, for the PCEF and the PCEF (e.g. gateway) receiving identifier of the application service from PCRF and detecting a data packet of the application service flow that matches the identifier of the application service and acquiring information about event of the application service in response to detecting the data packet of the application service flow that matches the identifier of the application service wherein the information about the event of the application service comprises the identifier of the application service (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0013, the information received from the CRF may contain, e.g. a filter, a QoS rule instruction and service information; ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045).
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information as filter data that is sent from the PCRF to the PCEF for the PCEF to detect as taught by Hurtta as information sent to by the PCRF to the PCEF that defines the conditions as when PCEF shall interact again with PCRF in 3GPP and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as taught by Hurtta as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.
The combination of the 3GPP and Hurtta does not explicitly teach that the event of the application service is particularly stopping or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach teaches event to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 3GPP and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification and that it is the PCRF that instructs the PCEF for the PCEF to perform data flow detection, it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that is sent by the PCRF to PCEF for the PCEF to detect a particular event and interact again with the PCRF in combined 3GPP and Hurtta (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
While 3GPP teaches that the event triggers are provided by the PCRF to the PCEF to define conditions when the PCEF shall interact again with PCRF and that PCEF providing information to the PCRF including event reporting of events related to the resources in the GW(PCEF) (see 6.1.4; 6.1.5), 3GPP does not specifically teach that the information/report that is sent from the PCEF to the PCRF includes the identifier of the application service and the information about the event of the application service comprising stopping or starting of the application service. 
However, as Hurtta discloses gateway detecting application ID and Laubach discloses event of the application including stop and start, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the any known type of information including the detected application ID and the event including stopping or starting as information reported back to the PCRF in 3GPP. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
The claim has been amended to recite that the policy control and charging rules function device generates a control policy of the application service flow according to the information about the starting or stopping of the service application from the policy and charging enforcement function enabled gateway node. Since the combination of 3GPP, Hurtta, and Laubach discloses the reporting of the event of the application including stop and start from the PCEF to the PCRF as shown above, it would have been obvious to one of ordinary skill in the art to generate the control policy, e.g. network control regarding the service data flow detection, gating, QoS and flow, based on any received information regarding the application service flow, including the information about the starting or stopping of the service application from the PCEF, as it has shown that the PCRF’s function is to provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF (see 3GPP: 6.2.1).

Per claim 26, 3GPP discloses an apparatus (PCRF) comprising:
at least one processor and a non-transitory computer-readable storage medium storing a program for execution by the at least one processor, the program including instructions for (as current Specification lack description and merely describes the apparatus as PCRF 3GPP is sufficient in terms of art):
sending an information and instruction for reporting an event of the application service, to a policy and charging enforcement function enabled gateway node to instruct the policy and charging enforcement function enabled gateway node to detect the application service and report the event of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
receiving notification information from the policy and charging enforcement function enabled gateway node, wherein the notification information comprises information about the event of the application service detected by the policy and charging enforcement function enabled gateway node (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2); 
in response to receiving the information about the event of the application service not received from an application function but from the policy and charging enforcement function enabled gateway node, generate a control policy of the application service flow according to the information about the event of the application service included in the notification information sent from the policy and charging enforcement function enabled gateway node, wherein the control policy comprises at least one of a qualify of service (QoS) policy (see 1 Scope Policy control (e.g. gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF); and 
delivering the control policy to the policy and charging enforcement function enabled gateway node for exercising policy control over the application service flow transmitted via the policy and charging enforcement function enabled gateway node (see 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement).
While 3GPP discloses that it is the function of the PCRF to send information to the PCEF that define the conditions as to when the PCEF shall interact again with the PCRF, 3GPP does not specifically teach that the information that is sent by the PCRF to the PCEF includes an identifier of the application service and instruction for detecting a particular event, e.g. starting or stopping of the application service, and that the PCRF receives a notification that comprises the identifier of the application service and the information about the event of the application service, e.g. starting or stopping of the application service after the PCEF acquires information about the starting or stopping of the application service through detecting a data packet of the application service flow based on the identifier of the application service and the starting or stopping of the application service.
Hurtta, however, discloses a PCRF (control entity) sending identifier of the application service (e.g. application ID and/or Media type), to the PCEF, e.g. gateway, for the PCEF to filter the packet based on the identifier of the application service (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0013, the information received from the CRF may contain, e.g. a filter, a QoS rule instruction and service information; ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045).
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information as filter data that is sent from the PCRF to the PCEF for the PCEF to detect as taught by Hurtta as information sent to by the PCRF to the PCEF that defines the conditions as when PCEF shall interact again with PCRF in 3GPP and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as taught by Hurtta as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.
The combination of the 3GPP and Hurtta does not explicitly teach that the event of the application service is particularly stopping or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach teaches event to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 3GPP and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification and that it is the PCRF that instructs the PCEF for the PCEF to perform data flow detection, it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that is sent by the PCRF to PCEF for the PCEF to detect a particular event and interact again with the PCRF in combined 3GPP and Hurtta (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
While 3GPP teaches that the event triggers are provided by the PCRF to the PCEF to define conditions when the PCEF shall interact again with PCRF and that PCEF providing information to the PCRF including event reporting of events related to the resources in the GW(PCEF) (see 6.1.4; 6.1.5), 3GPP does not specifically teach that the information/report that is sent from the PCEF to the PCRF includes the identifier of the application service and the information about the event of the application service comprising stopping or starting of the application service. 
However, as Hurtta discloses gateway detecting application ID and Laubach discloses event of the application including stop and start, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the any known type of information including the detected application ID and the event including stopping or starting as information reported back to the PCRF in 3GPP. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
The claim has been amended to recite that the policy control and charging rules function device generates a control policy of the application service flow according to the information about the starting or stopping of the service application from the policy and charging enforcement function enabled gateway node. Since the combination of 3GPP, Hurtta, and Laubach discloses the reporting of the event of the application including stop and start from the PCEF to the PCRF as shown above, it would have been obvious to one of ordinary skill in the art to generate the control policy, e.g. network control regarding the service data flow detection, gating, QoS and flow, based on any received information regarding the application service flow, including the information about the starting or stopping of the service application from the PCEF, as it has shown that the PCRF’s function is to provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF (see 3GPP: 6.2.1).

Note: The examiner submits that the claim is directed to steps performed by the policy control and charging rules function device. As such, the scope of the claim is limited to only the steps performed by the policy control and charging rules function device as recited in the claim. In other word, the intended use and result of the steps perform by the policy control and charging rules function device as well as the intended use or functions of the policy and charging enforcement function enabled gateway node (for example, “to instruct the policy and charging enforcement function enabled gateway node to detect the application service and report the event of the application service”, “the policy and charging enforcement function enabled gateway node acquires information about the event of the application service through detecting a data packet of the application service flow based on the identifier of the application service and the event of the application service”, “or exercising policy control over the application service flow transmitted via the policy and charging enforcement function enabled gateway node”, etc.) do not move to distinguish over prior art.
The examiner finds that the prior art, particularly 3GPP is sufficient in terms of art as the PCRF and PCEF are capable of communicating any kind of information between one another, the PCRF of 3GPP is capable of generating a control policy of application service flow according to any event of the application service toward PCEF; the PCEF of 3GPP is capable of detecting a data packet of application service flow that matches the identifier of the application service and acquire information (stop or starting and identifier of the application service) about the event of the application service based on the detection; and the PCRF of 3GPP is capable of generating control policy, i.e., network control regarding the service data flow detection, gating, QoS and flow, toward the PCEF for the PCEF to exercise policy control over the application service flow as detailed above.

Per claim 27, 3GPP discloses an apparatus (PCEF), comprising: 
at least one processor; and a non-transitory computer-readable storage medium storing a program for execution by the at least one processor, the program including instructions for (as current Specification lack description and merely describes the apparatus as PCEF 3GPP is sufficient in terms of art): 
receiving an information and instruction for reporting information of an event of the application service from a policy control and charging rules function device to instruct a policy and charging enforcement function enabled gateway node to detect the application service and report the event of the application service to the policy control and charging rules function device(see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement); 
detecting, by the policy and charging enforcement function enabled gateway node, a data packet of an application service flow according to the information and instruction (see 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement ; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule); 
acquiring, by the policy and charging enforcement function enabled gateway node, information about the event of the application service in response to detecting the data packet of the application service flow(see 6.2.1 PCRF shall guarantee the PCC rules for PCEF; 3.1 Definitions: “PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control”, “Policy Control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control”; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … It provides service data now detection, user plane traffic handling, triggering control plane session management (where the IP-CAN permits), QoS handling, and service data flow measurement as well as online and offline charging interactions … The PCEF is enforcing the Policy Control as indicated by the PCRF including QoS enforcement ; 6.2.2.1: General: The PCEF encompasses service data flow detection, policy enforcement and flow based charging functionalities … located at the Gateway … provides service data flow detection, user plan traffic handling, triggering control plane session management, QoS handling, and service data flow measurement … the PCEF is enforcing the Policy Control as indicated by the PCRF … The PCEF shall, on request from the PCRF, modify a PCC rule … as the removal of the old and installation of the new (modified) PCC rule); and 
sending, by the policy and charging enforcement function enabled gateway node, notification information that comprises the information about the event of the application service to the policy control and charging rules function device, wherein the information is sent by the policy and charging enforcement function and not by the application service for generating a control policy of the application service (see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF; 6.2.2.1 PCEF shall provide information to the PCRF; 6.2.2.2).  
While 3GPP discloses that it is the function of the PCEF to receive information from the PCRF that define the conditions to control the detection and enforcement of service flow as described above, 3GPP does not specifically teach that the information that is sent from the PCRF to the PCEF includes an identifier of the application service and the information for detecting a particular event, e.g. starting or stopping of the application service, and that the PCEF detects a data packet of the application service flow that matches the identifier of the application service and acquires information (e.g. identifier of the application service and either the stopping or starting) about the event of the application service in response to detecting the data packet of the application service flow that matches the identifier of the application service.  
Hurtta, however, discloses a PCEF (e.g. gateway) receiving identifier of the application service from PCRF and detecting a data packet of the application service flow that matches the identifier of the application service and acquiring information about event of the application service in response to detecting the data packet of the application service flow that matches the identifier of the application service wherein the information about the event of the application service comprises the identifier of the application service (see ¶0011, information on a service in question (e.g. an application ID and/or a Media Type) is sent from a service based control entity such as CRF or PDF to an access network, e.g. Gateway (GW); ¶0013, the information received from the CRF may contain, e.g. a filter, a QoS rule instruction and service information; ¶0028; ¶0029; ¶0038, the filter is used in the GW to identify the service flow; ¶0039; ¶0045). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known type of data as the information regarding application service, including application ID and/or Media type, as information as filter data that is sent from the PCRF to the PCEF for the PCEF to detect as taught by Hurtta as information sent to by the PCRF to the PCEF that defines the conditions as when PCEF shall interact again with PCRF in 3GPP and use any technique available including utilizing identifier as instructions from the PCRF to PCEF for the PCEF to perform data flow detection as taught by Hurtta as it can be seen in 7.2.0 that it is the PCRF that instructs the PCEF of policy control and that it is the function of the PCEF to perform the service data flow detection, policy enforcement, and flow charging functionalities.
The combination of the 3GPP and Hurtta does not explicitly teach that the event of the application service is particularly stopping or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach teaches event to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).  
Hence, as the combination of 3GPP and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification and that it is the PCRF that instructs the PCEF for the PCEF to perform data flow detection, it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that is sent by the PCRF to PCEF for the PCEF to detect a particular event and interact again with the PCRF in combined 3GPP and Hurtta (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.
While 3GPP teaches that the event triggers are provided by the PCRF to the PCEF to define conditions when the PCEF shall interact again with PCRF and that PCEF providing information to the PCRF including event reporting of events related to the resources in the GW(PCEF) (see 6.1.4; 6.1.5), 3GPP does not specifically teach that the information/report that is sent from the PCEF to the PCRF includes the identifier of the application service and the information about the event of the application service comprising stopping or starting of the application service. 
However, as Hurtta discloses gateway detecting application ID and Laubach discloses event of the application including stop and start, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the any known type of information including the detected application ID and the event including stopping or starting as information reported back to the PCRF in 3GPP. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
Note: The examiner submits that the instant claim is directed to an apparatus (PCEF). The examiner finds that the prior art, particularly 3GPP is sufficient in terms of art as PCEF is capable of communicating any kind of information with PCRF and the PCEF of 3GPP is capable of detecting a data packet of application service flow that matches the identifier of the application service and acquire information (stop or starting and identifier of the application service) about the event of the application service based on the detection. 
As per claims 2 and 18, the combination of 3GPP, Hurtta, and Laubach  further teaches sending, by the policy control and charging rules function device un-subscription information to the policy and charging enforcement function enabled gateway node to un-subscribe the event of the application service (see 3GPP: 6.2.2.1: General: PCC rules shall be installed, modified or removed as indicated by the PCRF; 6.3.2: Policy and charging control rule operations: The PCRF may, at any time, modify an active, dynamic PCC rule). 
As per claims 3, 15, and 24, the combination of 3GPP, Hurtta, and Laubach further teaches wherein the control policy further comprises a gating policy of the application service flow (see 3GPP: 3.1: Definition: policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.2: Gating control). 
Furthermore, the description of control policy, e.g. stored data, represents non-functional descriptive material. It would have been obvious to one of ordinary skill in the art to include any known policies as control policy. (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).  
As per claims 4 and 13, the combination of 3GPP, Hurtta, and Laubach further teaches sending, by the policy control and charging rules function device, filtering rules of the application service to the policy and charging enforcement function enabled gateway node (see 3GPP: 4.5.2.2 service data flow filters of PCRF-provided).  
As per claim 5, the combination of 3GPP, Hurtta, and Laubach Hurtta further teaches obtaining information about the application event, wherein the information about the application event further comprises: filtering rules of the application service (see 3GPP: 4.5.2.2 service data flow filters of PCRF-provided)(Hurtta: ¶0011; ¶0028; ¶0029; ¶0038). 
Furthermore, the description of the information represents nonfunctional descriptive material that do not move to distinguish over prior art. It would have been obvious to one of ordinary skill in the art to include any known information in obtaining the information about the application event. 
As per claims 6 and 14, the combination of 3GPP, Hurtta, and Laubach further teaches wherein the information about the event of the application service further comprises: Quality of Service (QoS) information (see 3GPP: 3.1 Definitions: PCC rule: A set of information enabling the detection of a service data flow and providing parameter for policy control and/or charging control, The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1: the policy control features comprise gating control and QoS control; 6.1.5 Policy Control; QoS control, i.e. the authorization and enforcement of the maximum QoS that is authorized for a service data flow or an IP-CAN bearer … QoS authorization information may be dynamically provisioned by the PCRF … PCRF interacts with the PCEF … shall be able to give instructions to the PCRF to act one its own; 6.2.1 Policy Control and Charging Rules Function (PCRF): The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging (except credit management) towards the PCEF; 6.2.2.1: General: the PCEF shall provide information (belonging to the IP-CAN bearer established or modified) to the PCRF; 7.2 IP-CAN Session Establishment: 2. Indication of IP-CAN session establishment, 5. Policy Decision, 6. Acknowledge IP-CAN session establishment). 
Furthermore, description of application event subscription message does not move to distinguish over prior art. As 3GPP generally discloses PCRF providing policy to PCEF to enforce and further discloses QoS information, it would have been obvious to one of ordinary skill in the art to include any policy including QoS.
As per claims 7, 16, and 25, the combination of 3GPP, Hurtta, and Laubach further teaches receiving, by the policy control and charging rules function device, a response from the policy and charging enforcement function enabled gateway node after sending the identifier of the application service and instruction for reporting information of the event of the application service to the policy and charging enforcement function enabled gateway node (see 3GPP: see 6.1.4 Event Triggers: The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification. The event triggers are provided by the PCRF to the PCEF using the Provision of PCC Rules procedure; 6.2.1.1: Input for PCC decisions: The PCRF shall accept input for PCC decision-making from the PCEF)(Hurtta: identifier of the application).
As per claim 8, the combination of 3GPP, Hurtta, and Laubach further teaches wherein the application service flow is a stream media flow, or a FTP service flow (see 3GPP: 4.2.3: FTP service). 
Furthermore, as 3GPP is directed to control of application service flow, it would have been obvious to one of ordinary skill in the art to include any known type of application service flow as the application service flow in the combined prior art.
As per claims 9 and 19, the combination of 3GPP, Hurtta, and Laubach further teaches wherein the method further comprises: sending information to the policy and charging enforcement function enabled gateway node to delete the control policy for exercising policy control over the application service flow (see 3GPP: 6.2.2.1: the PCC rules shall be installed, modified or removed as indicated by the PCRF; 6.3.2: The PCRF may, at any time, deactivate an active PCC rule in the PCEF).
As per claims 11, 20, and 22, the combination of 3GPP, Hurtta, and Laubach further teaches receiving, by the policy and charging enforcement function enabled gateway node, a control policy from the policy control and charging rules function device; and controlling, by the policy and charging enforcement function enabled gateway node, the application service flow transmitted between a user equipment and an application server according to the control policy (see 3.1: PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control … policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.2.3: A network server provides an FTP service. The FTP server supports both the active (separate ports for control and data) and passive modes of operation. A PCC rule is configured for the service data flows associated with the FTP server for the user; 6.2.1: The PCRF provides network control regarding the service data flow detection, gating, QoS and flow … towards the PCEF).
As per claims 12 and 23, the combination of 3GPP, Hurtta, and Laubach further teaches receiving, by the policy and charging enforcement function enabled gateway node, an instruction information from the policy control and charging rules function device for un-subscribing the event of the application service; and un-subscribe, by the policy and charging enforcement function enabled gateway node, the event of the application service (see 3GPP: 6.2.2.1: General: PCC rules shall be installed, modified or removed as indicated by the PCRF; 6.3.2: Policy and charging control rule operations: The PCRF may, at any time, modify an active, dynamic PCC rule).

Note: regarding the system and apparatus claims, specifically claims 17-20, 26, and 27, it is the examiner’s position that 3GPP is sufficient in terms of art as the PCRF and the PCEF as disclosed in 3GPP are capable of communicating any kind of information between the two apparatus, that the PCRF in 3GPP functions to instruct PCEF for specific functions including filtering and reporting of application service flow to the PCRF and to set control policy toward PCEF for the PCEF to exercise policy control over the application service flow and control the application service flow between the UE and an application server according to the policy, and that the PCEF encompasses service data flow detection, user plane traffic handling, triggering control plane session management, QoS handling, service data flow measurement as well as online and offline charging interactions, gate enforcement, and enforcement of the policy control (see 6.2.1 regarding PCRF and 6.2.2 PCEF).

Response to the Argument
The claim objections have been withdrawn in light of the Amendment.
112(a)
While one of ordinary skill may appreciate the PCEF and PCRF as an apparatus for performing such functions as can be seen in the 3GPP TS 23.203 V7.2.0, one of ordinary skill would not be able to assuage specific embodiment as recited in the claims.
For example, in reference to claim 26, the claim recites that the program is for execution by the at least one processor. However, in the following recitation of the "the program including instructions for" … does not illuminate that it is the at least one processor that performs the recited method of sending, receiving, generating, and delivering. In other words, there is no support in the Specification other than the PCRF that performs such steps/functions. 
The applicant is advised to amend the claim to recite "An apparatus of Policy Control and Charging Rules Function comprising: at least one processor; and a non-transitory computer-readable medium storing a program when executed by the at least one processor causes the at least one processor to perform operations of: …"
Similarly, in reference to claim 27, the claim recites the program is for execution by the at least one processor of the apparatus. The claim subsequently recites "the program including instructions for: receiving …, detecting, by the policy and charging enforcement function enabled gateway node …, acquiring, by the policy and charging enforcement function enabled gateway node …, and sending, by the policy and charging enforcement function enabled gateway node …" Here, the claim does not clearly illuminate the tie between the at least one processor and the steps of receiving, detecting, acquiring, and sending, particularly when the steps of detecting, acquiring, and sending are performed by the policy and charging enforcement function enabled gateway node. There is no description the policy and charging enforcement enabled gateway node includes specific apparatus nor there is no support in the specification that these steps/functions are performed by something other than the policy and charging enforcement enabled gateway node.
The examiner advises the applicant to amend the claim to recite "An apparatus of Policy Control and Charging Enforcement Function comprising: at least one processor; and a non-transitory computer-readable medium storing a program when executed by the at least one processor causes the at least one processor to perform operations of: receiving an identifier …, detecting, according to the identifier of the application service, a data packet …, acquiring information about …, sending notification information …"
103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, the applicant asserts that 3GPP 7.2.0 has not been shown to disclose the feature “the event of the application service comprises starting or stopping of the application service” (see pages 6-7). The action specifically states: 
“The combination of the 3GPP and Hurtta does not explicitly teach that the event of the application service is particularly stopping or stopping of the application service. However, as 7.2.0 discloses that the PCEF shall receive information from the PCRF that defines the conditions when the PCEF shall interact again with the PCRF as described above, one of ordinary skill in the art would certainly envisage that condition to include any known condition(s), including start of the application service or stopping of the application service. Furthermore, it is the examiner’s position that 7.2.0 necessarily discloses starting of the application service, e.g. service flow, as the policy control that is received by the PCEF and PCRF allows a process of blocking or allowing packets belonging to a service data flow (see 7.2.0 definition of gating policy and policy control). 
However, for the purpose of compact prosecution, the examiner submits Laubach teaches event to comprise a start of an application service or stopping of the application service (see col. 9, lines 34-40, sensing of packets meeting certain criteria, where the packets are examined which flow through an observation and control point in the system, and a change to a particular type of packet service flow (e.g. a voice over IP telephone session starting or stopping) would affect a bandwidth or QoS change to the underlying bearer service; col. 42, line 62-64, filter can be augmented to observe the start or stop of an IP based telephony application).
Hence, as the combination of 3GPP and Hurtta discloses communication between PCRF and PCEF regarding the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification and that it is the PCRF that instructs the PCEF for the PCEF to perform data flow detection, it would have been obvious to one of ordinary skill in the art to include any known events, i.e. starting of application as taught by Laubach, as event that is sent by the PCRF to PCEF for the PCEF to detect a particular event and interact again with the PCRF in combined 3GPP and Hurtta (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))). Furthermore, one of ordinary skill in the art would include any known type of event as the prior art teaches that it is the role of the PCRF to provide rules and policy control for the PCEF and it is the role of the PCEF to enforce and report events to the PCRF so that PCRF could issue policy to the PCEF for enforcement including QoS for the purpose of controlling policy for any known type of events.”
Regarding the PCRF generating a control policy of the application service flow according to the information about the starting or stopping of the service application sent from the PCEF, as the combination teaches the PCRF receiving information about the event sent from the PCEF as described above and since it has shown that PCRF responsible for generating of a control policy according to relevant information for delivery to the PCEF to exercise the control policy (see gating control, QoS control, etc.; 3.1 Definitions: gating control: the process of blocking or allowing packets, belonging to a service data flow, to pass through the desired endpoint, PCC rule: A set of information enabling the detection of a service data flow and providing parameters for policy control and/or charging control, policy control: The process whereby the PCRF indicates to the PCEF how to control the IP-CAN bearer. Policy control includes QoS control and/or gating control; 4.3.1 The policy control features comprises gating control and QoS control; 6.1.4 The PCEF shall receive information from the PCRF that define the conditions when the PCEF shall interact again with PCRF after an IP-CAN session establishment or modification; 6.1.5 Policy Control including a) gating control, i.e. the blocking or allowing of packets, belonging to a service data flow, to pass through the desired endpoint, b) event reporting, i.e. the notification of and reaction to application events to trigger new behavior in the user plane as well as reporting of events related to the resources in the GW(PCEF), c) QoS control, i.e. the authorisation and enforcement of the maximum QoS that is authorised for a service data flow or au IP-CAN bearer, and d) IP-CAN bearer establishment for IP-CANs that support network initiated procedures for IP-CAN bearer establishment; 6.2.1 The PCRF provides network control regarding the service data flow detection, gating, QoS and flow based charging towards the PCEF), it would have been obvious to one of ordinary skill to utilize any information available to the PCRF, including the stopping or starting of the service application sent from the PCEF as shown above, as information used in generating of the control policy in the 3GPP (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
The applicant further asserts that Hurtta does not teach “in response to receiving the information about the starting or the stopping of the application service, that is not received from an application function but from the PCEF, of the application service”. The applicant is reminded that the claimed element/feature that was relied from Hurtta is PCRF sending identifier of the application service to the PCEF for the PCEF to filter the packed based on the identifier of the application service.
The applicant asserts that it has bot been shown why and how Laubach’s the packet filter’s ability to would fit into the alleged combination of 3GPP and Hurtta. The examiner respectfully disagrees as the 3GPP and the Laubach are both in the area of packet filtering. 3GPP specifically teaches a gateway (i.e., PCEF) that is configured to filter/detect application service (i.e., data packets). 3GPP does not specifically teach the particular event such as stopping or starting of application service. Laubach was brought in to teach the particular event.
The applicant further attempts to attack Laubach individually where the rejections are based on combinations of references. 
As such, the claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication No. 2007/0287392 discloses trigger event to include a start of a multimedia service session
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685